   Case 1:19-cv-01846-LPS Document 1 Filed 10/01/19 Page 1 of 12 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 ERIC SABATINI, Individually and On Behalf           )
 of All Others Similarly Situated,                   )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 MILACRON HOLDINGS CORP., IRA G.                     )   CLASS ACTION
 BOOTS, TIMOTHY M. CROW, WATERS                      )
 S. DAVIS, JAMES F. GENTILCORE,                      )
 GREGORY J. GULCHOWSKI, JR.,                         )
 THOMAS J. GOEKE, JAMES M.                           )
 KRATOCHVIL, DAVID W. REEDER,                        )
 REBECCA LEE STEINFORT,                              )
 HILLENBRAND, INC., and BENGAL                       )
 DELAWARE HOLDING CORPORATION,                       )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on July 12, 2019 (the

“Proposed Transaction”), pursuant to which Milacron Holdings Corp. (“Milacron” or the

“Company”) will be acquired by Hillenbrand, Inc. (“Parent”) and Bengal Delaware Holding

Corporation (“Merger Sub,” and together with Parent, “Hillenbrand”).

       2.      On July 12, 2019, Milacron’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Hillenbrand. Pursuant to the terms of the Merger Agreement, Milacron’s
   Case 1:19-cv-01846-LPS Document 1 Filed 10/01/19 Page 2 of 12 PageID #: 2



stockholders will receive $11.80 in cash and 0.1612 shares of Parent common stock for each share

of Milacron common stock they own.

       3.      On September 10, 2019, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction.

       4.      The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Milacron common stock.




                                                  2
   Case 1:19-cv-01846-LPS Document 1 Filed 10/01/19 Page 3 of 12 PageID #: 3



       9.      Defendant Milacron is a Delaware corporation and maintains its principal executive

offices at 10200 Alliance Road, Suite 200, Cincinnati, Ohio 45242. Milacron’s common stock is

traded on the New York Stock Exchange under the ticker symbol “MCRN.”

       10.     Defendant Ira G. Boots is Chairman of the Board of the Company.

       11.     Defendant Timothy M. Crow is a director of the Company.

       12.     Defendant Waters S. Davis is a director of the Company.

       13.     Defendant James F. Gentilcore is a director of the Company.

       14.     Defendant Gregory J. Gluchowski, Jr. is a director of the Company.

       15.     Defendant Thomas J. Goeke is Chief Executive Officer, President, and a director

of the Company.

       16.     Defendant James M. Kratochvil is a director of the Company.

       17.     Defendant David W. Reeder is a director of the Company.

       18.     Defendant Rebecca Lee Steinfort is a director of the Company.

       19.     The defendants identified in paragraphs 10 through 18 are collectively referred to

herein as the “Individual Defendants.”

       20.     Defendant Parent is an Indiana corporation and a party to the Merger Agreement.

       21.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       22.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Milacron (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       23.     This action is properly maintainable as a class action.




                                                  3
   Case 1:19-cv-01846-LPS Document 1 Filed 10/01/19 Page 4 of 12 PageID #: 4



        24.     The Class is so numerous that joinder of all members is impracticable. As of July

8, 2019, there were approximately 70,521,224 shares of Milacron common stock outstanding, held

by hundreds, if not thousands, of individuals and entities scattered throughout the country.

        25.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        26.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        27.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        28.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        29.     Milacron is a global leader in the manufacture, distribution, and service of highly

engineered and customized systems within the plastic technology and processing industry.




                                                 4
  Case 1:19-cv-01846-LPS Document 1 Filed 10/01/19 Page 5 of 12 PageID #: 5



       30.    The Company is the only global company with a full-line product portfolio that

includes hot runner systems, injection molding, mold components, and extrusion equipment plus

a wide market range of advanced fluid technologies.

       31.    On July 12, 2019, Milacron’s Board caused the Company to enter into the Merger

Agreement with Hillenbrand.

       32.    Pursuant to the terms of the Merger Agreement, Milacron’s stockholders will

receive $11.80 in cash and 0.1612 shares of Parent common stock for each share of Milacron

common stock they own.

       33.    According to the press release announcing the Proposed Transaction:

       Hillenbrand, Inc. (NYSE: HI) and Milacron Holdings Corp. (NYSE: MCRN) today
       announced that they have entered into a definitive agreement under which
       Hillenbrand will acquire Milacron in a cash and stock transaction valued at
       approximately $2 billion, including net debt of approximately $686 million as of
       March 31, 2019.

       Under the terms of the agreement, which has been unanimously approved by the
       Boards of Directors of both companies, Milacron stockholders will receive $11.80
       in cash and a fixed exchange ratio of 0.1612 shares of Hillenbrand common stock
       for each share of Milacron common stock they own. Based on Hillenbrand’s closing
       stock price on July 11, 2019, the last trading day prior to the announcement, the
       implied cash and stock consideration to be received by Milacron stockholders is
       $18.07 per share, representing a premium of approximately 34% to Milacron’s
       closing stock price on July 11, 2019, and a premium of approximately 38% to
       Milacron’s 30-day volume-weighted average price as of the close on July 11, 2019.
       Upon closing, Hillenbrand shareholders will own approximately 84% of the
       combined company, and Milacron stockholders will own approximately 16%. . . .

       Timing, Approvals, and Financing

       The transaction, which is expected to close in the first calendar quarter of 2020, is
       subject to customary closing conditions and regulatory approvals, including the
       approval of stockholders of Milacron.

       Hillenbrand intends to fund the cash portion of the transaction through debt
       financing and has secured a committed bridge financing facility led by J.P. Morgan.
       Timing and Approvals




                                                5
   Case 1:19-cv-01846-LPS Document 1 Filed 10/01/19 Page 6 of 12 PageID #: 6



       Advisors

       J.P. Morgan Securities LLC is serving as the exclusive financial advisor and
       Skadden, Arps, Slate, Meagher & Flom LLP is serving as legal advisor to
       Hillenbrand. Barclays is serving as the exclusive financial advisor and Ropes and
       Gray LLP is serving as legal advisor to Milacron.

The Registration Statement Omits Material Information

       34.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       35.     As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction.

       36.     First, the Registration Statement omits material information regarding the

Company’s and Hillenbrand’s financial projections.

       37.     With respect to the Company’s financial projections, the Registration Statement

fails to disclose: (i) all line items used to calculate EBIT and EBITDA; (ii) the Other EBITDA

Adjustments; (iii) projections for year 2024; and (iv) a reconciliation of all non-GAAP to GAAP

metrics.

       38.     With respect to Hillenbrand’s financial projections, the Registration Statement fails

to disclose: (i) all line items used to calculate Adjusted EBITDA and Adjusted EBIT; (ii) unlevered

free cash flow; (iii) projections for year 2024; and (iv) a reconciliation of all non-GAAP to GAAP

metrics.

       39.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.




                                                 6
   Case 1:19-cv-01846-LPS Document 1 Filed 10/01/19 Page 7 of 12 PageID #: 7



        40.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisor in connection with the Proposed

Transaction, Barclays Capital Inc. (“Barclays”).

        41.     With respect to Barclays’ Discounted Cash Flow Analysis of Milacron, the

Registration Statement fails to disclose: (i) unlevered free cash flow for year 2024 and all

underlying line items; (ii) the range of terminal values for Milacron; (iii) the individual inputs and

assumptions underlying the range of after-tax discount rates of 10.0% to 12.0% and the perpetuity

growth rates ranging from 1.5% to 2.5%; (iv) Milacron’s net debt; and (v) the fully diluted number

of shares of Milacron common stock.

        42.     With respect to Barclays’ Discounted Cash Flow Analysis of Hillenbrand, the

Registration Statement fails to disclose: (i) unlevered free cash flow, including for year 2024 and

all underlying line items; (ii) the range of terminal values for Hillenbrand; (iii) the individual inputs

and assumptions underlying the range of after-tax discount rates of 10.0% to 12.0% and the

perpetuity growth rates ranging from 1.5% to 2.5%; (iv) Hillenbrand’s net debt; and (v) the fully

diluted number of shares of Hillenbrand common stock.

        43.     With respect to Barclays’ Equity Analyst Target Prices Analysis, the Registration

Statement fails to disclose the sources of the price targets observed by Barclays in the analysis.

        44.     With respect to Barclays’ Illustrative Leveraged Acquisition Analysis, the

Registration Statement fails to disclose Barclays’ basis for selecting the total leverage, illustrative

constant exit multiple, and internal rate of return target range used in the analysis.

        45.     With respect to Barclays’ Illustrative Sum of Parts Analysis, the Registration

Statement fails to disclose: (i) the individual implied equity values per share of Milacron’s Mold-

Masters hot runner technologies and systems, DME mold technologies, APPT segment, and Fluid




                                                   7
   Case 1:19-cv-01846-LPS Document 1 Filed 10/01/19 Page 8 of 12 PageID #: 8



Technologies segment; and (ii) the value of corporate selling, general and administrative expenses.

       46.     With respect to Barclays’ Illustrative Projected Value Per Share Analysis, the

Registration Statement fails to disclose the individual inputs and assumptions underlying the

discount rate of 13.5%.

       47.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       48.     Third, the Registration Statement omits material information regarding potential

conflicts of interest of Barclays.

       49.     The Registration Statement fails to disclose the amount of compensation Barclays

received for the past services it provided to Milacron.

       50.     The Registration Statement also fails to disclose whether Barclays has performed

past services for Hillenbrand or its affiliates, as well as the timing and nature of such services and

the amount of compensation received by Barclays for providing the services.

       51.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       52.     The omission of the above-referenced material information renders the Registration

Statement false and misleading, including, inter alia, the following sections of the Registration

Statement: (i) Background of the Merger; (ii) Milacron Board of Directors’ Recommendation and

Reasons for the Merger; (iii) Opinion of Milacron’s Financial Advisor; and (iv) Certain Unaudited

Prospective Financial Information.




                                                  8
   Case 1:19-cv-01846-LPS Document 1 Filed 10/01/19 Page 9 of 12 PageID #: 9



       53.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
               Thereunder Against the Individual Defendants and Milacron

       54.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       55.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. Milacron is liable as

the issuer of these statements.

       56.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       57.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       58.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       59.     The Registration Statement is an essential link in causing plaintiff and the

Company’s stockholders to approve the Proposed Transaction.



                                                  9
 Case 1:19-cv-01846-LPS Document 1 Filed 10/01/19 Page 10 of 12 PageID #: 10



       60.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       61.     Because of the false and misleading statements in the Registration Statement,

plaintiff and the Class are threatened with irreparable harm.

                                             COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                      Against the Individual Defendants and Hillenbrand

       62.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       63.     The Individual Defendants and Hillenbrand acted as controlling persons of

Milacron within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their

positions as officers and/or Board members of Milacron and participation in and/or awareness of

the Company’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that plaintiff contends are false and misleading.

       64.     Each of the Individual Defendants and Hillenbrand was provided with or had

unlimited access to copies of the Registration Statement alleged by plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause them to be corrected.

       65.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were



                                                  10
 Case 1:19-cv-01846-LPS Document 1 Filed 10/01/19 Page 11 of 12 PageID #: 11



thus directly involved in the making of the Registration Statement.

       66.     Hillenbrand also had supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.

       67.     By virtue of the foregoing, the Individual Defendants and Hillenbrand violated

Section 20(a) of the 1934 Act.

       68.     As set forth above, the Individual Defendants and Hillenbrand had the ability to

exercise control over and did control a person or persons who have each violated Section 14(a) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act. As a direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened

with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;




                                                 11
 Case 1:19-cv-01846-LPS Document 1 Filed 10/01/19 Page 12 of 12 PageID #: 12



       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: October 1, 2019                              RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Seth D. Rigrodsky (#3147)
                                                    Brian D. Long (#4347)
                                                    Gina M. Serra (#5387)
 OF COUNSEL:                                        300 Delaware Avenue, Suite 1220
                                                    Wilmington, DE 19801
 RM LAW, P.C.                                       Telephone: (302) 295-5310
 Richard A. Maniskas                                Facsimile: (302) 654-7530
 1055 Westlakes Drive, Suite 300                    Email: sdr@rl-legal.com
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   12
